Title: From John Adams to John Quincy Adams, 18 January 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 18, 1813

It would be ridiculous in me to write you, upon public Affairs. If We have Judges as at the first; We certainly have not Counsellors or Warriors as at the beginning, except by Water. On the Ocean and on the Lakes We have no reason to blush.
You have Sent a Pamphlet upon the Analogy between Russian Words and Sanscret Words. Our University and our Accademy See no importance in this Pamphlet. I know not whether they are not right. But I have reasons for enquiring, whether in Russia there are any means of determining or probably conjecturing the Antiquity of the Sanscret Language? or of the Shasta? or of the Vedams? Or of any of the Sacred Books of the Persians, Egyptians or Indians? Have you any Antiquities of the grand immortal Lama of Thibet? Your Neighbourhood to China they give you Something of Confucius. Your Neighbourhood of Persia may give you Something of Zoroaster. Any Think of this kind, you can Send me, Shall be punctually paid to your Brother. Is there any Thing of Sodom or Gommorah Tyre or Sidon, of Solomon or Hiram, of Joshua or Ezra to be learned in Petersburg, more than We know in Quincy? Or of Babylon or Chaldea? India and Chaldea, are the ancient Countries of the Globe, according to all that time, and Sacerdotal Policy, and Despotic, and Monarchick, and Aristocratic, and Democratic, Policy have left Us unburned. Party Spirit Ecclesiastical, civil political and military, has in All Ages destroyed History, Records and Documents.
You know not The Investigations that are going on Your Country? When you return You will find Yourself, five or six years behind, The youngest Gentleman you left here
A.